 



Exhibit 10.28
CONSULTANT AGREEMENT
This Agreement is made and entered into as of the 2nd day of July, 2007 between
Rio Vista Energy Partners, L.P. (the “Company”) and CEOcast, Inc. (the
“Consultant”)
In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1.  
Purpose. The Company hereby employs the Consultant during the Term (as defined
below) to render Investor Relations services to the Company, upon the terms and
conditions as set forth herein.
  2.  
Term. This Agreement shall be effective for a one-year period (the “Term”)
commencing on the date hereof.
     
Thereafter, unless terminated by either party by providing written notice to the
other party on or before May 30, 2008, this Agreement shall automatically renew
for additional one year periods (“Additional Period”) under the same terms and
conditions except that either party may terminate the Agreement at any time
during any Additional Period by providing 60 days written notice to the other
party. If this Agreement is terminated, then any cash and/or unit payments shall
be made on a prorata basis in accordance with the same payment schedule provided
for in the original term. In determining the amount of units to be granted in
Additional Periods, the parties agree that the amount will be calculated as
follows: The first $15,000 of value (or prorata portion thereof) based on the
closing price of Common Units as of the Additional Period anniversary date, the
next $25,000 of value (or prorata portion thereof) based on average of the
closing price of the Common Units during the thirty calendar days immediately
preceding the September 30 quarter during the Additional Period, the next
$25,000 of value (or prorata portion thereof) based on average of the closing
price of the Common Units during the thirty calendar days immediately preceding
the December 31 quarter during the Additional Period, and the next $25,000 of
value (or prorata portion thereof) based on average of the closing price of the
Common Units during the thirty calendar days immediately preceding the March 31
quarter during the Additional Period. Any Common Units due to Consultant under
any Additional period shall be made at the soonest practical date after March 31
of the annual period in which the Additional period falls, at the best efforts
of the Company.
  3.  
Duties of Consultant. During the term of this Agreement, the Consultant shall
provide to the Company those services outlined in Exhibit A. Notwithstanding the
foregoing, it is understood and acknowledged by the parties that the Consultant:
(a) shall perform its analysis and reach its conclusions about the Company
independently, and that the Company shall have no involvement therein; and
(b) shall not render advice and/or services to the Company in any manner,
directly or indirectly, that is in connection with the offer or sale of
securities in a capital raising transaction or that could result in market
making.
  4.  
Expenses. The Company, upon receipt of appropriate supporting documentation,
shall reimburse the Consultant for any and all reasonable out-of-pocket expenses
incurred by it in connection with services requested by the Company, including,
but not limited to, all charges for travel, printing costs and other expenses
spent on the Company’s behalf. The Company shall immediately pay such expenses
upon the presentation of invoices. Consultant shall not incur more than $500 in
expenses without the express written consent of the Company.

 

1



--------------------------------------------------------------------------------



 



5.  
Compensation. For services to be rendered by the Consultant hereunder, the
Consultant shall receive from the Company upon the signing of the Agreement: (a)
$15,000 (the “Retainer), which shall represent the first and last month’s
payment under the Agreement and (b) the Company shall pay Consultant $7,500 per
month on or before the 2nd day of each of the next ten months excluding the
final month of the Agreement.
     
The Company shall also issue Consultant (a) 1,399 of the Company’s fully-paid,
non-assessable common units (“Common Units”) and (b) $75,000 worth of Common
units on March 31, 2008 based on the following calculation of units; $25,000
divided by the average of the closing price of the Common Units during the
thirty calendar days immediately preceding September 30, 2007, $25,000 divided
by the average of the closing price of the Common Units during the thirty
calendar days immediately preceding December 31, 2007 and $25,000 divided by the
average of the closing price of the Common Units during the thirty calendar days
immediately preceding March 31, 2008. Company shall grant Consultant or its
designee “piggyback” registration rights, which shall entitle Consultant or its
designee to register its Common Stock in connection with the Company’s next
registration of securities on Form S-3, at Company’s expense, subject to
underwriter cutback and customary indemnification covenants. Company shall also
agree to provide, at Company’s expense, a legal opinion which will allow
Consultant or its designee to sell its Common Units under Rule 144. The delivery
of any Common Units provided for herein shall be made at the soonest practical
date after March 31, 2008, based on the best efforts of the Company. Company
shall also pay Consultant Expenses as outlined in Section 4 promptly.
  6.  
Voting Agreements. Because of the nature of the services being provided by
Consultant hereunder, Consultant acknowledges that if it may receive access to
Confidential Information (as defined in Section 7 hereof) and that, as a
consultant to the Company, it will attempt to provide advice that serves the
best interest of the Company. Because of the uniqueness of this relationship,
the Consultant covenants and agrees that, with respect to the Common Units that
it receives. Consultant shall, at all times that it is the beneficial owner of
such units, vote such units on all matters coming before it as a unitholder of
the Company in the same manner as the majority of the Board of Managers of the
Company shall recommend.
  7.  
Confidentiality. Consultant acknowledges that as a consequence of its
relationship with the Company, it may be given access to confidential
information which may include the following types of information: financial
statements and related financial information with respect to the Company and its
subsidiaries, information regarding pending transactions and SEC filings, trade
secrets, products, product development, product packaging, future marketing
materials, business plans, certain methods of operations, procedures,
improvements, systems, customer lists, supplier lists and specifications, and
other private and confidential materials concerning the Company’s business
(collectively, “Confidential Information”).
     
Consultant covenants and agrees to hold such Confidential Information strictly
confidential and shall only use such information solely to perform its duties
under this Agreement, and Consultant shall refrain from allowing such
information to be used in any way for its own private or commercial purposes.
Consultant shall also refrain from disclosing any such Confidential Information
to any third parties. Consultant agrees to take all reasonable precautions to
prevent any trading in securities of Company or Perm Octane Corporation by
Consultant’s officers, directors, employees and agents who have access to such
Confidential Information. Consultant further agrees that upon termination or
expiration of this Agreement, it will return all Confidential Information and
copies thereof to the Company and will destroy all notes, reports and other
material prepared by or for it containing Confidential Information. Consultant
understands and agrees that the Company might be irreparably harmed by violation
of this Agreement and that monetary damages may be inadequate to compensate the
Company. Accordingly, the Consultant agrees that, in addition to any other
remedies available to it at law or in equity, the Company shall be entitled to
injunctive relief to enforce the terms of this Agreement.

 

2



--------------------------------------------------------------------------------



 



   
Notwithstanding the foregoing, nothing herein shall be construed as prohibiting
Consultant from disclosing any Confidential Information (a) which at the time of
disclosure. Consultant can demonstrate either was in the public domain and
generally available to the public or thereafter becomes a part of the public
domain and is generally available to the public by publication or otherwise
through no act or omission of the Consultant; (b) which Consultant can establish
was independently developed by a third party who developed it without the use of
the Confidential Information and who did not acquire it directly or indirectly
from Consultant under an obligation of confidence; (c) which Consultant can show
was received by it after the termination of this Agreement from a third party
who did not acquire it directly or indirectly from the Company under an
obligation of confidence; or (d) to the extent that the Consultant can
reasonably demonstrate such disclosure is required by law or in any legal
proceeding, governmental investigation, or other similar proceeding after giving
reasonable notice to Company in order to permit Company to seek an appropriate
protective order before such disclosure.
  8.  
Governing Law; Venue; Jurisdiction. This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York,
without reference to principles of conflicts or choice of law thereof. Each of
the parties consents to the jurisdiction of the U.S. District Court in the
Southern District of New York in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens. to the
bringing of any such proceeding in such jurisdictions. Each party hereby agrees
that if another party to this Agreement obtains a final, non-appealable judgment
against it in such a proceeding, the party which obtained such judgment may
enforce same by summary procedure in the courts of any country having
jurisdiction over the party against whom such judgment was obtained, and each
party hereby waives any defenses available to it under local law and agrees to
the enforcement of such a judgment. Each party to this Agreement irrevocably
consents to the service of process in any such proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such party
at it address set forth herein. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law. Each party waives
its right to a trial by jury.
  9.  
Miscellaneous.

(a)  
Any notice or other communication between parties hereto shall be sufficiently
given if sent by certified or registered mail, postage prepaid, if to the
Company, addressed to it at Rio Vista Energy Partners L.P., 840 Apollo Street,
Suite 313, El Segundo, CA 90245 Attention: Chief Financial Officer, facsimile
number (310) 563-6255, or if to Consultant, addressed to it at CEOcast, Inc.,
369 Lexington Avenue – 4th Floor, New York, NY 10017 Attention: Administrator,
facsimile number: (212)732-1131, or to such address as may hereafter be
designated in writing by one party to the other. Any notice or other
communication hereunder shall be deemed given three business days after deposit
in the mail if mailed by certified mail, return receipt requested, or on the
business day after deposit with an overnight courier service for next day
delivery, or on the date delivered by hand or by facsimile with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated above (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received).

 

3



--------------------------------------------------------------------------------



 



(b)  
This Agreement embodies the entire Agreement and understanding between the
Company and the Consultant and supersedes any and all negotiations, prior
discussions and preliminary and prior arrangements and understandings related to
the central subject matter hereof.
  (c)  
This Agreement has been duly authorized, executed and delivered by and on behalf
of the Company and the Consultant.
  (d)  
This Agreement and all rights, liabilities and obligations hereunder shall be
binding upon and inure to the benefit of each party’s successors but may not be
assigned without the prior written approval of the other party.
     
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.

              RIO VISTA ENERGY PARTNERS, L.P.
 
            By: Rio Vista GP LLC
 
       
 
  By:    
 
       
 
            CEOCAST, INC.
 
       
 
  By:    
 
       

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A
1. Non-deal road shows including meetings with brokers, fund managers and high
net-worth investors.
2. Company featured on the Home Page of CEOcast site for one week.
3. The writing and/or review and/or distribution of all Company press releases
(including Penn Octane Corporation) to major new wire services as well as to
over 275,000 opt-in energy investors.
4. Company covered in CEOcast newsletter.
5. Calls to 200 brokers on each news release.
6. Interviews on ceocast.com web site as desired with distribution to over
275,000 opt-in energy investors.
7. Investor line to handle call volume.
8. Strategic advice, including technical analysis to ensure that press release
distribution and other dissemination of news releases generates the maximum
impact.
9. Maintenance of company databases.

 

5